DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101 & § 112 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the applicant regards as his invention. 

2.	Claim 5, directed to both a manufacture (the three dimensional memory array of claim 1 from which claim 5 depends) and a process of using the three dimensional memory array (“applying an access voltage to one of the two different contacts; and applying an inhibit voltage to the other one of the two different contacts while the access voltage is applied to the one of the two different contacts”), is rejected under 35 U.S.C. 101 because it improperly embraces or overlaps two different statutory classes of invention, namely, the three dimensional memory array and a process of using the three dimensional memory array, which statutory classes are set forth only in the alternative in 35 U.S.C. 101.  See MPEP 2173.05(p).
	Also, claim 5 is rejected under 35 U.S.C. 112, second paragraph, because it is directed to both a three dimensional memory array recited in claim 1 from which claim 5 depends and a process of using the three dimensional memory array.  As a result, the scope of the claim cannot be determined.  See Ex parte Lyell 17 USPQ2d 1548 (8/16/1990).

3.	Claim 7, directed to both a manufacture (the three dimensional memory array of claim 1 from which claim 7 depends) and a process of using the three dimensional memory array (“selecting one of the two different contacts; and deselecting the other one of the two different contacts while selecting the one of the two different contacts”), is rejected under 35 U.S.C. 101 because it improperly embraces or overlaps two different statutory classes of invention, namely, the three dimensional memory array and a process of using the three dimensional memory array, which statutory classes are set forth only in the alternative in 35 U.S.C. 101.  See MPEP 2173.05(p).
	Also, claim 7 is rejected under 35 U.S.C. 112, second paragraph, because it is directed to both a three dimensional memory array recited in claim 1 from which claim 7 depends and a process of using the three dimensional memory array.  As a result, the scope of the claim cannot be determined.  

4.	Claim 14, directed to both a manufacture (a three dimensional memory array) and a process of using the three dimensional memory array (“apply a first voltage to one of the two different contacts the storage element material has with one of the plurality of conductive lines; and apply a second voltage to the other one of the two different contacts the storage element material has with that conductive line while the first voltage is applied to the one of the two different contacts”), is rejected under 35 U.S.C. 101 because it improperly embraces or overlaps two different statutory classes of invention, namely, the three dimensional memory array and a process of using the three dimensional memory array, which statutory classes are set forth only in the alternative in 35 U.S.C. 101.
	Also, claim 14 is rejected under 35 U.S.C. 112, second paragraph, because it is directed to both a three dimensional memory array recited in claim 1 from which claim 7 depends and a process of using the three dimensional memory array.  As a result, the scope of the claim cannot be determined.  
Claims 15-20 depend from rejected claim 14 and include all limitations of claim 14 therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harari U.S. Patent Application Publication 2017/0148517 A1 (the ‘517 reference, of record and matured into U.S. Patent 9,842,651).
The reference discloses in Figs. 6a-6b, 7a-7d, paragraph(s) [0058], [0078], [0079] and other text a three dimensional memory array (para [03]+) as claimed.
Referring to claim 1, the ‘517 reference discloses a three dimensional memory array, comprising: 
a plurality of conductive lines (in Figs. 7a-7c as 723-0 to 723p, p is 1-32, as 723p-L, 723p-R in Figs. 7c-7d, and are word lines (WL), paragraph(s) [0069], in Figs. 6a-6b as 623p-L, 623p-R, paragraph(s) [0058]) separated from one other by an insulation material (726 (para [71]) in Figs. 7a-7c, not depicted in Figs. 6a, 6b, 7d); 
a plurality of conductive extensions (channel 656L/656R, para [58]; 730L/730R, para [77]) arranged to extend substantially perpendicular to the plurality of conductive lines (723x, best seen in Fig. 7c); 
a storage element material (634, para [58]; 734, para [75]) formed around each respective one of the plurality of conductive extensions (730L/730R, best seen in Fig. 7d) and having two different contacts (not labeled) with each respective one of the plurality of conductive lines (best seen and depicted in Fig. 7d as 723p-L, 723p-R); and 
circuitry (decoding and sensing circuits, para [80]) configured to separately select the two different contacts with each respective one of the plurality of conductive lines (623p-L, 623p-R; 723p-L, 723p-R, best seen in Figs. 6a, 6b, 7b and 7d, and read para [73], [78]).
Referring to claim 2, the reference further discloses that the circuitry (decoding and sensing circuits) is configured to separately select the two different contacts with each respective one of the plurality of conductive lines (623p-L, 623p-R; 723p-L, 723p-R) during a program operation (reading or writing contents of memory cells) performed on the array. 
Referring to claim 3, the reference further discloses that the circuitry (sensing circuits) is configured to separately select the two different contacts with each respective one of the plurality of conductive lines (623p-L, 623p-R; 723p-L, 723p-R) during a sense operation performed on the array.
Referring to claim 4, the reference further discloses that:
each respective one of the plurality of conductive lines (623; 723-0 to 723p, p is 1-32) is divided into a first sub-plane (623p-L; 723p-L) and a second sub-plane (623p-R; 723p-R); and 
wherein one of the contacts (not depicted) with each respective conductive line is with the first sub-plane (623p-L; 723p-L) of that respective conductive line, and the other one of the contacts with each respective conductive line is with the second sub-plane (623p-R; 723p-R) of that respective conductive line.
Referring to claim 5, the limitations “applying an access voltage to one of the two different contacts; and applying an inhibit voltage to the other one of the two different contacts while the access voltage is applied to the one of the two different contacts” have not been given patentable weight to the three dimensional memory array claim as no further specific structural limitation is being claimed.  
Nevertheless, it is noted that the ‘517 reference’s said circuitry is capable of being configured to separately select the two different contacts with each respective one of the plurality of conductive lines (word lines 623p-L, 623p-R; 723p-L, 723p-R) by: 
applying an access voltage (para [47], [78]) to one of the two different contacts (via the word lines); and 
applying an inhibit voltage (para [58]) to the other one of the two different contacts (via the word lines) while the access voltage is applied to the one of the two different contacts.
Referring to claim 6, the reference further discloses that the circuitry (decoding and sensing circuits, para [80]) comprises decoder circuitry.
Referring to claim 7, the limitations “selecting one of the two different contacts; and deselecting the other one of the two different contacts while selecting the one of the two different contacts” have not been given patentable weight to the three dimensional memory array claim as no further specific structural limitation is being claimed.  
Nevertheless, it is noted that the ‘517 reference’s said circuitry is capable of being configured to separately select the two different contacts with each respective one of the plurality of conductive lines (word lines 623p-L, 623p-R; 723p-L, 723p-R) by: 
selecting (para [43]) one of the two different contacts (via the word lines); and 
deselecting (non-select, para [43]) the other one of the two different contacts (via the word lines) while selecting the one of the two different contacts.
Referring to claim 8 and using the same reference characters, interpretations, and citations as detailed above for claims 1-7 where applicable, the reference discloses a three dimensional memory array, comprising: 
a plurality of conductive lines (in Figs. 7a-7c as 723-0 to 723p, p is 1-32, as 723p-L, 723p-R in Figs. 7c-7d, and are word lines (WL), paragraph(s) [0069], in Figs. 6a-6b as 623p-L, 623p-R, paragraph(s) [0058]) separated from one other by an insulation material (726 (para [71]) in Figs. 7a-7c, not depicted in Figs. 6a, 6b, 7d); 
a plurality of conductive extensions (channel 656L/656R, para [58]; 730L/730R, para [77]) arranged to extend substantially perpendicular to the plurality of conductive lines; 
a storage element material (634; 734) formed around each respective one of the plurality of conductive extensions; and 
a plurality of memory cells, wherein: 
each respective memory cell includes: 
a portion of one of the plurality of conductive lines (623p-L, 623p-R; 723p-L, 723p-R); 
a portion of one of the plurality of conductive extensions (656L/656R; 730L/730R); and 
a portion of the storage element material (634; 734), wherein the portion of the storage element material of each respective memory cell is formed around the portion of the conductive extension of that respective memory cell and has two different contacts (not labeled) with the portion of the conductive line of that respective memory cell; and 
each respective memory cell comprises two separately addressable memory cells coupled to separate conductive lines (623p-L and 623p-R; 723p-L and 723p-R) (para[73], [78]).
Referring to claim 10, the reference further discloses that:
the three dimensional memory array comprises a plurality of planes (one plane depicted in Figs. 6a-6b as 623p-L/623p-R; generally indicated at 723-0 to 723p in Figs. 7a-7c, one plane as 723p-L/723p-R in Fig. 7d); and 
each respective plane includes a concentric structure comprising two separately addressable memory cells coupled to separate conductive lines (623p-L, 623p-R; 723p-L, 723p-R) on that plane (also read para [58], [73], [78]).
Referring to claim 13, although not explicitly disclosed, one of the two separately addressable memory cells of each respective memory cell may be termed an odd memory cell; and the other one of the two separately addressable memory cells of each respective memory cell may be termed an even memory cell.

6.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato U.S. Patent Application Publication 2014/0326939 A1 (the ‘939 reference, of record).
The reference discloses in Figs. 1 through 8B and related text a three dimensional memory array as claimed.
Referring to claim 1, the ‘939 reference discloses a three dimensional memory array, comprising: 
a plurality of conductive lines (word lines WL, paragraph(s) [0038]) separated from one other by an insulation material (20, Fig. 3, para [20]); 
a plurality of conductive extensions (bit lines BL, para [27]) arranged to extend substantially perpendicular to the plurality of conductive lines (WL); 
a storage element material (30, para [37]) formed around each respective one of the plurality of conductive extensions (BL, best seen in Fig. 8B) and having two different contacts (not labeled) with each respective one of the plurality of conductive lines (BL, best seen in Fig. 1); and 
circuitry (including select gates SG, circuit (not disclosed ) to control word lines WL and global bit lines GBL) configured to separately select the two different contacts with each respective one of the plurality of conductive lines (WL) (para [29]-[35]).
Referring to claim 8 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a three dimensional memory array, comprising: 
a plurality of conductive lines (WL) separated from one other by an insulation material (20); 
a plurality of conductive extensions (BL) arranged to extend substantially perpendicular to the plurality of conductive lines; 
a storage element material (30) formed around each respective one of the plurality of conductive extensions; and 
a plurality of memory cells, wherein: 
each respective memory cell includes: 
a portion of one of the plurality of conductive lines (WL); 
a portion of one of the plurality of conductive extensions (BL); and 
a portion of the storage element material (30), wherein the portion of the storage element material of each respective memory cell is formed around the portion of the conductive extension of that respective memory cell and has two different contacts (not labeled) with the portion of the conductive line (WL) of that respective memory cell; and 
each respective memory cell comprises two separately addressable memory cells coupled to separate (adjacent) conductive lines (WL) (best seen in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Harari U.S. Patent Application Publication 2017/0148517 A1 (the ‘517 reference, of record).
Referring to claims 11 and 12, although the reference does not teach the exact shapes of the memory cells as claimed (claim 11: “the two separately addressable memory cells of each respective memory cell are semi-circular shaped memory cells”, claim 12: “the two separately addressable memory cells of each respective memory cell are semi-square shaped memory cells”), the various shapes are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Change in shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04, section IV; therefore, such a change in shape would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  
In addition, the ‘517 reference discloses in Figs. 6a, 7d that the two separately addressable memory cells (comprising a portion of one of the plurality of conductive lines (623p-L, 623p-R; 723p-L, 723p-R), a portion of one of the plurality of conductive extensions (656L/656R; 730L/730R), and a portion of the storage element material (634; 734)) of each respective memory cell are semi-oval shaped memory cells and in Fig. 6b are semi-rectangular shaped memory cells.

Allowable Subject Matter
8.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a three dimensional memory array with all limitations as recited in claim 9, which may be characterized in that the two different contacts of the portion of the storage element material of each respective memory cell with the portion of the conductive line of that respective memory cell are at different ends of that conductive line.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06-03-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818